Citation Nr: 1611442	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for service connection for sleep apnea.

2.  Whether new and material evidence has been submitted in order to reopen a claim service connection for sleep apnea (based on a new claim filed in December 2013).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issue stemming from a December 2013 claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw the sleep apnea claim that was before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. Id. 

In the present case, the Veteran submitted an application to reopen a claim for service connection for sleep apnea in February 2008.  The RO denied that claim in a March 2009 rating decision, and the Veteran filed a notice of disagreement in May 2009.  The RO then issued a statement of the case (SOC) in October 2011, and the Veteran submitted a VA Form 9 in November 2011.  The RO certified the issue on appeal to the Board in August 2012.

Nevertheless, in April 2014, the Veteran submitted a statement indicating that he wanted to withdraw the sleep apnea claim that was before the Board.  A withdrawal of an appeal becomes effective when received by the Board .38 C.F.R. § 20.203(b)(3).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

The Board does note that a withdrawal of an appeal does not preclude filing a new notice of disagreement and, after a statement of the case is issued, a new substantive appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed. 38 C.F.R. § 20.204(c).  However, a claimant must file a notice of disagreement or substantive appeal with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination. 38 C.F.R. § 20.302(a), (b).  In the present case, the December 2013 claim discussed below was filed well beyond one year after notice of May 2009 rating decision on appeal; therefore, the appeal cannot be reinstated.

In reaching this determination, the Board also notes that the RO had sent letters to the Veteran in July 2014 and October 2015 incorrectly stating that the claim was still on appeal.  The Court has held that the VA may implicity or explicity waive any objection regarding a substantive appeal, including any objection it might have had with the adequacy or timeliness of a substantive appeal if it is has treated the underlying claim as being on appeal. See Percy v. Shinseki, 23 Vet. App. 37, 45   (2009).  However, the Board finds this case is distinguishable, as a withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and the substantive appeal.  An adequate and timely notice of disagreement is a jurisdictional bar to appellate consideration, and such an issue may not be waived. See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal. See 38 U.S.C.A. §§ 7105(d)(5), 7108; see also Marsh v. West, 11 Vet. App. 468, 470-72   (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

As noted by the United States Court of Appeals for the Federal Circuit, "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.", 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).



ORDER

The appeal for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea is dismissed.





REMAND

The Veteran submitted a VA Form 21-526EZ in December 2013.  In that form, he indicated that he was filing a claim for service connection for sleep apnea as secondary to PTSD.  In May 2014, the RO issued a rating decision denying that claim, and the Veteran submitted a notice of disagreement with that decision.  However, the Board notes that a statement of the case (SOC) was not issued following the May 2014 rating decision.  Under these circumstances, a remand is necessary for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

 The AOJ should issue a SOC addressing whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea, to include as secondary to PTSD. The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto. The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


